CLOPTON, J.
The action is in tort, and is brought by the plaintiff to recover damages for injuries sustained by the negligence and wrong of the defendant in carrying her more than a mile beyond the station which was her destination, and turning her off the train. The negligence and wrongful conduct of the defendant’s servants are not controverted. The assignments of error are mainly directed to the relevancy and competency of evidence, respecting the physical condition of the plaintiff, her fright, the condition of the road over which she returned to the station, and her subsequent sickness, which was admitted against the objection of defendant. The bill of exceptions does not purport to set out all the evidence, nor does it state for what purpose the particular evidence was offered. If, therefore, it was admissible for any legal purpose, the record fails to affirmatively show error.
Negligence and wrongful conduct having been established, the general rule is, that the defendant is liable for the natural and proximate damages resulting therefrom — such consequences as might probably ensue in the natural and ordinary course of events. Though the defendant is not responsible for any events produced by independent intervening circumstances, which have no connection with the primary act; if the intervening agencies are put in operation by the wrongful act of the defendant, the injuries directly produced by such agencies are proximate consequences of the primary cause, though they may not have been contemplated or foreseen. The relation of cause and effect between the tortious act and the intervening agencies being shown, the same relation between the primary wrong and the subsequent in juries is also established ; the first wrongful act operating through a succession of circumstances, each connected with, and originated by the next preceding.
The plaintiff was sick at the time she was turned off the train. It may be said the conductor was ignorant of her phys*318ical condition. Ignorance, in such case, is no excuse, and the defendant, is responsible, as if he had full knowledge of the fact. Evidence of her ailment is admissible, not as an element of damage, but as tending, in connection with other circumstances, to show the connection between the subsequent aggravation of the sickness and the wrongful act—Brown v. C., M. & St. P. R’y Co., 54 Wisc. 342.
The plaintiff was a child about eight years of age. Fright was a natural consequence, on being put off the train alone, and at a place with the surroundings of which it appears she was unacquainted, some distance' beyond the station where she expected to meet her friends, and might and ought to have been contemplated and foreseen. It was natural that a child of such tender years should endeavor to go back to the proper station with all practicable haste, and without consideration of consequences. She was placed in a position where it was necessary to act, to avoid the direct consequences o£ the wrongful act of the defendant; and having no one to assist or direct her, and knowing no other way, it was reasonable that she should proceed to walk to the station over the road-bed of the defendant. If it was requisite to proceed on foot by the only known way, using care and discretion, commensurate with her age, and by so doing aggravated her sickness, such aggravation constitutes an element of the damages, which she is entitled to recover.—Brown v. C., M. & St. P. Railway Co., supra; Barbee v. Reese, 60 Miss. 906; Balt. City Pass. Railway Co. v. Kemp, 61 Md. 74; Lake Erie & Wes. Railway Co. v. Fixe, 11 Amer. & Eng. R. Cas. 109.
Whether the increased sickness, that subsequently occurred, was the proximate consequence of being carried beyond the place of destination, and then turned off the train, was a question of fact to be determined by the jury on a consideration of all the circumstances. Any evidence relevant to the issues, which tends to establish their relation to each other of cause and effect, is admissible. It was, therefore, permissible to prove the fright of the plaintiff, and the rough and dangerous condition of the road over which she was compelled to walk, as intervening circumstances, through which the primary causative act successively operated, and the consequences culminated in the ultimate material injury. Moreover, where a passenger is carried beyond his destination, he is entitled to recover damages for the trouble and inconvenience in getting back to the point of destination. The fright of the plaintiff directly produced by the wrongful act, and contributing to the consequent increase of sickness, and the trouble, inconvenience, peril and fatigue of the necessitated return to the station beyond which she had been carried, were elements of damage, *319proper to be considered by the jury, in connection with her aggravated physical suffering.—Drake v. Kiely, 93 Penn. St. 492; Seger v. Barkhamstead, 22 Conn. 290; Balt. P. & C. R. Co. v. Pixley, 61 Ind. 22; C. H. & I. R. Co. v. Eaton, 94 Ind. 474; 2 Wood’s Railway Law, 1232; 3 Sutherland on Damages, 259.
Affirmed.